Citation Nr: 1202015	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  10-35 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Jeffrey Marion, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February to April 1991 and from October 1991 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  Thereafter, the Veteran's file was transferred to the RO in Buffalo, New York.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a March 2011 Videoconference hearing.  A transcript of that hearing is of record. 

The issue of entitlement to service connection for seizures, to include as secondary to the Veteran's service-connected pulmonary sarcoidosis and neurosarcoidosis, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.  Regrettably, the Board has determined that further action by the RO is necessary prior to disposition of the claim.  Initially, the RO must adjudicate the claim for service connection for seizures, to include as secondary to service-connected sarcoidosis and neurosarcoidosis.  If that claim is granted, it may have a substantial impact on the Veteran's claim for TDIU.  

In this regard, the Board notes that the Veteran's combined disability rating is 70 percent and his service connected disabilities include a mild wedge deformity of T7 (previously degenerative disc disease of the thoracolumbar spine) (40 percent), Eustachian tube dysfunction with tinnitus (10 percent), pulmonary sarcoidosis (10 percent), neurosarcoidosis (10 percent), bilateral carpal tunnel syndrome (10 percent each), irritable bowel syndrome (0 percent), scar from residual cyst right middle finger (0 percent) and right thigh numbness (0 percent).  

The claim for TDIU is inextricably intertwined with the referred claim and should be considered on a schedular basis after a decision is rendered on the service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)(issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

In addition, it appears that development of the record is incomplete.  Specifically, the Veteran testified at the March 2011 hearing that he received VA Vocational Rehabilitation for four years, however, he was unable to complete 2 of the 4 years due to fatigue cause by his service-connected sarcoidosis and neurosarcoidosis and his inability to sit for longer than 30 minutes as a result of pain from his service-connected thoracolumbar spine disability.  However, it does not appear that the Veteran's Vocational Rehabilitation records have been requested or associated with the claims folder.  Such records should be requested and associated with the claims folder as they are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Also, while the Veteran has undergone numerous VA and QTC examinations pertaining to his service-connected disabilities, none of the examiners provided a medical opinion pertaining to whether or not the Veteran is unable to work due to his service-connected disabilities.  At his March 2011 Videoconference hearing, the Veteran stated that he worked as a helicopter maintenance technician during service, and following a medical discharge, he worked as a cashier for short time and then in construction for a few months.  He stated that he stopped working in approximately 2005 because his service-connected disabilities, to primarily include his bilateral carpal tunnel syndrome and thoracic spine disability, prevented him from continuing to work.  He stated that such conditions have resulted in fatigue, seizures, back pain, and deteriorated fine motor skills.  He stated that while he did have a drivers license, he was medically advised to drive only in case of an emergency.  It was noted that the Veteran obtained his GED and attended a local college for 2 semesters where he took classes for teaching prior to dropping out due to pain and an inability to sit for longer than 30 minutes, and consequently, absenteeism as a result of his service-connected disabilities.  The Veteran further stated that he presently experiences a number of symptoms which interfere with his activities of daily living to include seizures, sleeping difficulty and excessive sleep, fatigue, weakness and locking of the muscles in his arms with repetitive motion, migraine headaches, shortness of breath, and temporary blindness.  

It appears that the Veteran was scheduled for a VA examination in December 2008, however, he failed to appear for that examination.  At the March 2011 Videoconference hearing, he testified that he frequently misses appointments due to tiredness and fatigue which results from his service-connected disabilities and the associated medications used to treat those disabilities.  Accordingly, a new examination is in order so that such a determination can be made.

Since the claims file is being returned it should also be updated to include those VA treatment records not presently included in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding VA and/or private treatment records not on file pertaining to the claim, to include all VA Vocational Rehabilitation records.  The RO should request that the Veteran complete and return the appropriate release forms so that VA can obtain any identified evidence relating to such treatment. All requests for records and their responses should be clearly delineated in the claims folder.

If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond. 

2.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should FIRST adjudicate the claim for service connection for seizures, to include as secondary to service connected sarcoidosis and neurosarcoidosis.  

3.  Thereafter, the Veteran should be accorded the appropriate examination(s) to assess the Veteran's ability/inability to work based on his service-connected disabilities.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

The examiner is also requested to indicate the impact of the service-connected disabilities (a mild spinal wedge deformity of T7, Eustachian tube dysfunction with tinnitus, pulmonary sarcoidosis, neurosarcoidosis, both left and right carpal tunnel syndrome, irritable bowel syndrome, right thigh numbness and a scar on right middle finger) on the Veteran's ability to obtain and retain gainful employment.  In that regard, the Board notes that the Veteran testified that he has a GED and some college education and he previously worked as a helicopter maintenance technician, a cashier, and doing framing construction work.  

The examiner is informed that the Veteran's age and nonservice-connected disabilities may not be considered in connection herewith, only the service-connected disabilities and their impact on the Veteran's ability to obtain and retain substantially gainful employment are for consideration. 

The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should provide a complete rationale for all conclusions reached. 

4.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Then readjudicate the claim for TDIU in light of all pertinent evidence and legal authority.  If the benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

6.  The AMC/RO must ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



